Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered January 15, 1988, convicting him of criminal sale of *875a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to disprove the defense of agency beyond a reasonable doubt. We disagree. The defendant’s initiation of the first drug transaction, his salesmanlike behavior, the long acquaintance between the defendant and his supplier, the absence of any prior relationship between the defendant and the undercover officer, and the defendant’s independent desire to promote the transactions to support his own drug addiction, were all factors sufficient for the jury to reject the agency defense (see, People v Roche, 45 NY2d 78, cert denied 439 US 958; People v Bethea, 73 AD2d 920).
Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either without merit or unpreserved for appellate review, and we decline to consider the latter in the exercise of our interest of justice jurisdiction. Brown, J. P., Sullivan, Lawrence and Ritter, JJ., concur.